Case: 17-11130   Date Filed: 02/27/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-11130
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:16-cv-24056-UU



TOMMY SPAN,

                                                           Petitioner-Appellant,

                                 versus

ATTORNEY GENERAL OF THE STATE OF FLORIDA,
FLORIDA DEPARTMENT OF CORRECTIONS,

                                                        Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (February 27, 2018)

Before TJOFLAT, WILSON, and FAY, Circuit Judges.

PER CURIAM:
              Case: 17-11130     Date Filed: 02/27/2018    Page: 2 of 3




      Tommy Span, a Florida state prisoner proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2254 habeas corpus petition as an unauthorized

second or successive petition. On appeal, Span addresses at length the merits of

some of the claims in his habeas corpus petition, but he does not directly address

the district court’s dismissal of his petition. Briefly, however, Span recites the

language from 28 U.S.C. § 2244(b)(2)(A) regarding successive petitions, asserting

that his petition contained a claim premised on “a new rule of constitutional law

made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable,” and alludes to “United States Supreme Court rulings

banning enhanced sentences based on factors that had not come before a jury at

trial.” He similarly mentions that he has “newly discovered evidence” that a police

investigator had claimed that Span, at the time of his arrest, had said he would kill

“anyone associated with his arrest.”

      Span previously filed a § 2254 petition, which was denied on the merits in

1999. He also previously filed an application for leave to file a second or

successive petition in this court, which was denied in 2015. He filed the instant

§ 2254 petition in the Southern District of Florida in 2016.

      We consider de novo whether a collateral attack is second or successive.

See Stewart v. United States, 646 F.3d 856, 858 (11th Cir. 2011). A state prisoner


                                           2
               Case: 17-11130     Date Filed: 02/27/2018    Page: 3 of 3


who wishes to file a second or successive habeas corpus petition must move the

appropriate court of appeals for an order authorizing the district court to consider

such a petition. 28 U.S.C. § 2244(b)(3)(A). Absent such an order, the district

court is obligated to dismiss a successive petition, as the district court lacks subject

matter jurisdiction to entertain the motion. Hubbard v. Campbell, 379 F.3d 1245,

1246–47 (11th Cir. 2004) (per curiam). A certificate of appealability is not

required for a federal prisoner to appeal the district court’s order dismissing a

§ 2254 petition as impermissibly successive. See id. at 1247.

      Here, the district court did not err in dismissing the instant § 2254 petition

for lack of jurisdiction because Span filed a previous § 2254 petition, and he did

not receive our permission to file a second or successive petition.

      AFFIRMED.




                                           3